Citation Nr: 1744637	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-26 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from November 19, 2007 to March 25, 2010, and 30 percent from April 7, 2011 for service-connected gastroesophageal reflux disease (GERD).  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right foot plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to January 2006, and from March 2010 to April 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, recent VA medical center (VAMC) records from August 2017 noted that the Veteran's esophagus was spasming and making his heart rate drop and making him dizzy.  The clinician noted that they discussed vasovagal syncope.  These symptoms were not addressed in the most recent VA examination in March 2017.  Upon remand, the Veteran should be afforded a new examination to address these symptoms and whether these symptoms other with other GERD symptoms are productive of severe impairment of health.

Next, the Veteran is currently rated for his plantar fasciitis under Diagnostic Codes (DCs) 5010-5284.  38 C.F.R. § 4.71a.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  Diagnostic Code 5284 addresses "other foot injuries" and rates them as severe, moderately severe, or moderate.  In the August 2017 Appellant Brief, the Veteran's representative argued that the Veteran's foot condition should be considered severe under this Diagnostic Code.  The Veteran was afforded a VA examination in March 2017.  The examiner noted the Veteran had plantar fasciitis, but did not identify the severity of the condition.  Furthermore, the examiner noted that regarding the Veteran's right foot imaging, that there was no weight bearing view and therefore, the Veteran could not be evaluated for pes planus.  Diagnostic Code 5276 for pes planus is one of the applicable codes under which the Veteran's foot disability could potentially be evaluated under, and the examiner is required to address weight bearing and whether the Veteran could be potentially afforded a higher rating based on symptoms reflected by Diagnostic Code 5276.  See 38 C.F.R. § 4.71a; Southall-Norman v. McDonald, 28 Vet. App. 346 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, upon remand the Veteran should be afforded another VA foot examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated relevant VA medical records.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected GERD with IBS.  All indicated tests and studies shall be conducted.  The electronic claims folder, along with any additional records obtained, should be available, for the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

The examiner should report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD with IBS to include the frequency of any recurrent abdominal pain, vomiting, material weight loss and hematemesis or melena, anemia, epigastric distress, dysphagia, pyrosis and regurgitation, or substernal arm or shoulder pain. 

The examiner should also indicate the extent to which any symptoms associated with GERD, including the Veteran's esophageal spasming and symptoms of vasovagal syncope, with heart rate drop and dizziness, cause impairment of the Veteran's health (e.g. whether there is severe impairment of health, or there is less severity).

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right foot plantar fasciitis.  The electronic claims folder, along with any additional records obtained, should be available, for the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

The examiner should test the Veteran's range of motion of both feet in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also note whether the Veteran's symptoms of plantar fasciitis are severe, moderately severe, or moderate, and provide a rationale.  
4.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




